Citation Nr: 1019014	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected left knee disability for the time 
period from December 22, 2006 to October 1, 2008 (excluding 
the periods of convalescence from January 10, 2007 to 
February 28, 2007, and from August 5, 2007 to September 31, 
2008), and in excess of 30 percent since October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to June 1999. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in November 2009.  A transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  For the time period from December 22, 2006 to October 1, 
2008 (excluding the periods of convalescence from January 10, 
2007 to February 28, 2007, and from August 5, 2007 to 
September 31, 2008), the Veteran's left knee disorder more 
nearly approximated the criteria for dislocated semilunar 
cartilage with frequent episodes of "locking" and pain with 
no improvement of symptoms following left meniscal repair. 

2.  For the time period since October 1, 2008, the Veteran's 
post-operative total left knee arthroplasty has been 
manifested by some pain and weakness, but not by symptoms 
that could reasonably be characterized as chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity. 


CONCLUSIONS OF LAW

1.  For the time period December 22, 2006 to October 1, 2008 
(excluding the periods of convalescence from January 10, 2007 
to February 28, 2007, and from August 5, 2007 to September 
31, 2008), the criteria for an evaluation of 20 percent for 
the Veteran's left knee disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257-62 (2009). 

2.  For the time period since October 1, 2008, the criteria 
for a rating in excess of 30 percent for the Veteran's 
service-connected post-operative total left knee arthroplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was met by 
way of a pre-adjudicatory RO letter dated February 2007, 
which informed the Veteran of the types of evidence and/or 
information deemed necessary to substantiate the claim, the 
relative developmental duties on the part of the Veteran and 
VA in developing his claim, and how VA determines disability 
ratings and effective dates of awards.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The RO has obtained all evidence and information identified 
by the Veteran as relevant to his claim.  The Veteran was 
last afforded VA examination in February 2008.  This 
examination report is clearly adequate for rating purposes as 
it contains all findings necessary to decide the claim.  See 
38 C.F.R. § 4.2.  Since that examination, there is no lay or 
medical evidence suggesting an increased severity of 
disability to the extent that a higher rating would be for 
consideration.  As such, additional examination is not 
warranted.  VAOPGCPREC 11-95 (Apr. 7, 1995).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that his service-connected left knee 
disorder was and is more disabling that the past and present 
evaluations indicate.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Veteran first claimed entitlement to service connection 
for a left knee disorder in August 1999.  A May 2000 rating 
decision granted service connection and assigned a 10 percent 
rating from June 3, 1999, the day after the Veteran was 
released from active service.  

In June 2003, the Veteran filed for a rating in excess of 10 
percent for that condition.  A July 2003 rating decision 
declined to increase the Veteran's rating.  In September 
2003, the Veteran submitted a Notice of Disagreement (NOD) 
with that rating.  A Statement of the Case (SOC) was issued 
in February 2004, but the Veteran did not file a Substantive 
Appeal.  

In February 2006, the Veteran again filed for an increased 
rating for his left knee disorder, stating that he was having 
difficulties far beyond those indicated by a 10 percent 
rating.  An April 2006 rating decision was issued following a 
VA examination.  That rating decision denied entitlement to a 
rating in excess of 10 percent, finding that medical evidence 
failed to show that the condition had worsened to the next 
compensable degree.  The Veteran did not appeal this 
determination.

The Veteran filed a formal claim for an increased rating on 
February 1, 2007.  A rating decision was issued in February 
2007 awarding the Veteran a temporary total evaluation from 
January 10, 2007, due to surgical treatment requiring 
convalescence.  That rating decision also returned the 
Veteran's evaluation to 10 percent from March 1, 2007, the 
end of the convalescence period.  

Following another VA examination performed in March 2007 at 
the end of the Veteran's convalescence period, a March 2007 
rating decision continued that 10 percent rating.  The 
Veteran submitted a Notice of Disagreement (NOD) in April 
2007.  A Statement of the Case (SOC) was issued in March 2008 
and the Veteran filed a Substantive Appeal (VA Form 9) in 
April 2008. 

In the interim, in January 2008, the RO issued a rating 
decision granting an evaluation of 100 percent from August 6, 
2007, for the Veteran's total left knee replacement.  In 
accordance with VA regulations this rating was assigned for 
13 months, and a 30 percent rating was assigned from October 
1, 2008, the date the Veteran's recuperative period ended.  

Accordingly, there are two separate rating periods on appeal: 
the Veteran's rating of 10 percent for the period prior to 
October 1, 2008 and 30 percent thereafter, excluding the 
periods of convalescence from January 10, 2007 to February 
28, 2007, and from August 5, 2007 to September 31, 2008 for 
which 100 percent compensation was awarded.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including 5256 (ankylosis), 5257 
(other impairment, including recurrent subluxation or lateral 
instability), 5258 (dislocated semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5260 
(limitation of flexion), 5261 (limitation of extension), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  For 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The DC's 
that focus on limitation of motion of the knee are Diagnostic 
Codes 5260 and 5261.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is assigned where 
flexion is limited to 45 degrees.  A 20 percent rating is 
assigned where flexion is limited to 30 degrees.  Finally, a 
30 percent rating is assigned where flexion is limited to 
15 degrees.

Diagnostic Code 5261 concerns limitation of leg extension.  
Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 
30 degrees.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.

Diagnostic Code 5256 is only applicable when there has been a 
findings of ankylosis of the knee and provides for a 30 
percent rating for a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, a 40 percent 
rating for flexion between 10 and 20 degrees, a 50 percent 
rating for flexion between 20 and 25 degrees and a 60 percent 
rating for extremely unfavorable ankylosis, with flexion at 
an angle of 45 degrees or more.  

Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction 
of knee flexion and extension between zero and 140 degrees.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's Office of General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Codes 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The relevant evidence includes VA treatment records, private 
treatment records, VA examination reports and statements made 
by the Veteran.

VA examination in April 2006 reflected the Veteran's report 
of recurrent left knee pain with daily flares of an aching 
type pain, which was occasionally sharp.  His symptoms were 
aggravated with weightbearing, using stairs, walking more 
than 1/2 mile or standing for more than 30 minutes.  His 
activity limitations included an inability to run or kneel, 
and pain which interfered with his sleep.  He described 
additional limitation of motion during flare-ups of 
disability, but did not describe fatigue, weakness, lack of 
endurance or incoordination.  He missed approximately one day 
of work per week due to knee pain.  Examination demonstrated 
left knee flexion to 110 degrees which was reduced to 100 
degrees secondary to pain.  There was full extension.  There 
was minimal valgus instability of the left knee when compared 
to the right.  The Veteran had good muscle development and 
strength in the left lower extremity with no atrophy.  The 
examiner diagnosed symptomatic degenerative joint disease of 
the left knee with limitation of motion, and repetitive 
movement limiting flexion 10 degrees secondary to pain but 
not due to weakness, fatigue, lack of endurance or 
incoordination.

A VA treatment record dated December 22, 2006 indicated that 
the Veteran was seen for his left knee.  During that 
assessment, the Veteran stated that his main problem was 
catching and locking in the knee.  The Veteran stated that he 
did not have any resting pain and could walk without pain if 
there was no locking, but that there was at least one episode 
of locking pain every day.  Range of motion assessment 
revealed flexion to 125 degrees and extension to 5 degrees.  
There was no pain within that range of motion.  McMurray test 
was positive for the lateral meniscus.  The Veteran had 
pointing tenderness to the lateral meniscus of the left knee 
and lateral joint line.  Patella tracking was midline and 
without pain.  A magnetic resonance imaging (MRI) scan showed 
a horizontal tear of the posterior left meniscus.  
Arthroscopic debridement was planned.  

The Board notes that the Veteran underwent a left knee scope 
at the VA Medical Center in Oklahoma City in January 2007 due 
to a history of locking and catching.  Prior to the 
procedure, it was noted that the Veteran walked with a cane 
and had an antalgic gait.  Range of motion assessment 
revealed flexion to 120 degrees and extension to 10 degrees.  
Stability was described as stable with 4/5 muscle strength in 
the quadriceps (quads).  The post-operative diagnosis was 
left knee medial and lateral meniscus tear with grade IV 
chondromalacia of the lateral posterior femoral condyle and 
lateral plateau.  There were grade III changes on the medial 
side.

VA treatment records from February 2007 indicate that, post-
surgery, the Veteran was having a lot of knee pain and had to 
take pain medication four times per day.  The treating 
physical therapist indicated that the Veteran was using a 
cane and had a significantly antalgic gait.  Range of motion 
was 100 degrees of flexion and 15 degrees of extension.  Pain 
through the knee joint at end range of motion was noted.  The 
patella was significantly ballotable, and some atrophy of the 
left lower extremity was noted.

The Veteran was afforded a VA examination in March 2007.  
During that examination the Veteran indicated that he 
suffered from pain, weakness, stiffness, swelling, giving 
way, lack of endurance, locking and fatigability in the left 
knee.  He stated that the condition was not incapacitating 
and that he was treating it with narcotics and cortisone 
injections.  The examiner stated that the Veteran's posture 
was within normal limits, but that his gait was abnormal and 
unsteady and that the Veteran used a cane for ambulation.  
Physical examination of the left knee revealed abnormal 
movement, guarding of movement and crepitus.  Range of motion 
studies showed flexion to 45 degrees and extension to zero 
degrees, with pain occurring after 45 degrees of flexion.  
The examiner stated that joint function was additional 
limited after repetitive use and that pain had a major 
functional impact.  However, the examiner also indicated that 
the additional limitation was by zero degrees.  He further 
stated that the anterior and posterior cruciate ligaments 
stability test, the medial and lateral collateral ligaments 
stability test, and the medial and lateral meniscus test were 
all within normal limits.  The examiner diagnosed the Veteran 
with degenerative joint disease of the left knee, status post 
surgery with residuals of decreased and painful range of 
motion and concluded that the effect of the condition on the 
Veteran's daily activity was severe.  

Treatment records from Tinker Air Force Base in April 2007 
indicate that the Veteran reported that the pain was worse 
since his surgery in March 2007.  A dull ache, intermittent 
swelling and giving way were indicated.  The Veteran denied 
instability.  Objective examination indicated trace effusion, 
crepitus and grinding.  Range of motion assessment indicated 
flexion to 100 degrees and extension to 10 degrees, with pain 
at the end of range of motion.  Sensation was intact to light 
touch and no cyanosis was noted.  Bone on bone in the lateral 
compartment was noted.  The examiner found no joint laxity.  

Additional treatment records from Tinker AFB from May 2007 to 
November 2007 indicate continued treatment for the Veteran's 
left knee disorder.  Range of motion assessment from July 
2007 indicates flexion to 125 degrees and extension to 10 
degrees.  Two separate range of motion assessments from 
August 2007 indicate flexion to 100 degrees and 110 degrees, 
but both times extension was to 15 degrees.  The Veteran was 
given arthrocentesis injections in the left knee joint.

The Veteran underwent a total left knee replacement later in 
August 2007 at Midwest Regional Medical Center and the 
surgical record for that procedure indicates that under 
anesthesia the Veteran's range of motion assessment indicated 
100 degrees of flexion and 15 degrees of extension.  
Significant lateral and patellofemoral disease bone on bone 
was noted, with less bone on bone involvement in the medial 
compartment.  

On review of the record, the Board first finds that the claim 
on appeal stems from a February 2007 formal claim for an 
increased rating.  The Board, consistent with the holding in 
Hart, must consider whether the increased rating claim on 
appeal extends prior to the formal filing.  There is a final 
RO rating decision in April 2006 which was not appealed.  
However, the Veteran underwent VA arthroscopic knee surgery 
in January 2007 which clearly represents an informally raised 
claim for an increased rating.  38 C.F.R. § 3.157.  A further 
review of those records indicates that the surgery was 
initiated from a December 22, 2006 VA orthopedic 
consultation.  Thus, for purposes of this appeal, the Board 
finds that the Veteran's claim on appeal stems from an 
informally raised claim raised on December 22, 2006.

The Veteran's symptoms demonstrated on December 22, 2006 were 
credible lay reports of left knee pain and locking which, by 
MRI examination, demonstrated a left meniscal tear.  Although 
effusion was not identified, the Veteran's left knee disorder 
more nearly approximated the criteria for dislocated 
semilunar cartilage with frequent episodes of "locking" and 
pain with no improvement of symptoms following left meniscal 
repair.  As such, a 20 percent rating was warranted under 
Diagnostic Code 5259.

The Veteran underwent removal of the meniscus tear on January 
20, 2007, which would indicate that this diagnostic code was 
no longer applicable as the meniscal tear was removed.  
However, the Veteran's left knee disability symptoms remained 
unchanged and, if anything, worsened necessitating a total 
knee replacement in August 2007.  Thus, the Board finds no 
improvement of symptomatology to warrant a discontinuance of 
the rating after the arthroscopic knee surgery in January 
2007.

Rather, the Board undertakes a review to determine whether a 
rating greater than 20 percent could be awarded for any time 
prior to the total knee replacement performed in August 2007.   

It is clear from treatment records that the Veteran underwent 
a gradual worsening of symptomatology associated with his 
left knee disorder and range of motion would naturally vary 
during that time.  The Board finds that there is a 
preponderance of evidence in favor of a finding that the 
Veteran's left leg extension was limited to 15 degrees for a 
substantial portion of the period prior to August 2007, which 
is consistent with the currently assigned 20 percent rating 
under Diagnostic Code 5259.  However, there is simply no lay 
or medical evidence of extension limited to 20 degrees for 
any time prior to August 2007, even when considering 
functional impairment on use.

The March 2007 VA examination report demonstrated right knee 
flexion limited to 45 degrees, which could warrant a separate 
10 percent rating under Diagnostic Code 5260.  However, the 
Board must interpret this finding in light of all the 
evidence of record to arrive at a consistent disability 
picture.  38 C.F.R. § 4.2.  This evidence includes findings 
of flexion to 125 degrees in December 2006, 120 degrees in 
January 2007, 100 degrees in February 2007, 100 degrees in 
April 2007, 125 degrees in July 2007, and at least 100 
degrees in August 2007.

The March 2007 VA examination report found that the Veteran's 
left knee was limited to 45 degrees due to pain.  However, 
pain was present during the other examinations showing 
significantly greater flexion.  Even with consideration of 
functional impairment on use, the Board finds that the 
overall lay and medical evidence establishes that the 
Veteran's right knee flexion did not meet, or more nearly 
approximate, the criteria for compensable flexion loss under 
DC 5260.

As the rating under Diagnostic Code 5259 contemplates 
compensable painful motion, a separate rating for painful 
motion due to arthritis is not warranted.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).

The Board has also considered whether a separate compensable 
rating also may be assigned under Diagnostic Code 5257, which 
evaluates recurrent subluxation or lateral instability.  The 
competent evidence has been reviewed and did not demonstrate 
any recurrent subluxation or lateral instability in the 
Veteran's left knee during the relevant appellate time 
period.  Rather, VA examination in March 2007 found 
clinically intact stability.  While the Veteran did have 
limited range of motion and reported locking, the evidence 
does not establish that the Veteran's left knee was 
clinically unstable.  Therefore, there is no basis for 
assignment of a separate rating under DC 5257.  

In so deciding, the Board has found the Veteran's report of 
left knee symptomatology to be competent and credible 
evidence supporting this claim.  His lay report of locking 
and pain symptomatology has been relied upon in awarding a 20 
percent rating under Diagnostic Code 5259.  However, the more 
probative findings from medically trained physicians indicate 
that the Veteran's left knee disability was not more than 20 
percent disabling prior to his total knee replacement, 
outweighing the Veteran's lay descriptions of greater 
severity of disability.

As noted above, the Veteran has also claimed entitlement to a 
higher rating for his total left knee arthroplasty, rated as 
30 percent from October 1, 2008.  The Veteran's service-
connected left knee disability is currently rated under 
Diagnostic Code 5055, which provides the criteria for 
evaluating impairment arising from the prosthetic replacement 
of a knee joint.  For one year following the implantation of 
a knee prosthesis, a 100 percent disability rating is 
assigned.  Thereafter, the minimum disability rating which 
may be assigned, post-knee replacement, is 30 percent.  A 60 
percent disability rating is assigned for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5265 
(impairment of the tibia and fibula).

As established above, limitation of knee motion is rated 
utilizing the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5256 is only 
applicable when there has been a findings of ankylosis of the 
knee and provides for a 30 percent rating for a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees, a 40 percent rating for flexion between 10 
and 20 degrees, a 50 percent rating for flexion between 
20 and 25 degrees and a 60 percent rating for extremely 
unfavorable ankylosis, with flexion at an angle of 45 degrees 
or more.  

The most recent VA examination, performed in February 2008, 
indicates no locking pain, genu recurvatum or crepitus in the 
Veteran's left knee.  The Veteran did report pain, stiffness, 
weakness and lack of endurance in his right knee.  Range of 
motion studies for the left knee indicate flexion to 140 
degrees and extension to zero degrees.  Joint function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  All other 
tests for the left knee were within normal limits.

During the Veteran's November 2009 hearing, the Veteran 
stated that the pain he currently experiences in his left 
knee is significantly less than prior to the knee replacement 
surgery.  He indicated that it does ache when he becomes 
active and that there is numbness, but stated that the pain 
is not constant.  He also stated that there is residual 
weakness that limits him in certain activities.  

Based on this evidence, the Board finds that a rating in 
excess of 30 percent is not warranted under Diagnostic Code 
5055.  In evaluating the Veteran's disability, the Board 
finds that his symptoms and complaints most nearly 
approximate the criteria required for the 30 percent rating 
under Diagnostic Code 5055.  38 C.F.R. § 4.7.  This is the 
minimum rating for a knee replacement.  The next higher 
rating of 60 percent is only warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The medical evidence does not reveal 
severe painful motion or weakness and does not support a 
rating of 60 percent.  Furthermore, the statements made by 
the Veteran during his November 2009 hearing do not indicate 
that he experiences chronic residuals of severely painful 
motion or weakness in the affected extremity.  

The Board notes that evaluating the Veteran's disability 
under the individual diagnostic codes related to the knee 
would result in a noncompensable rating for the limitation of 
extension and a noncompensable rating for limitation of 
flexion.  There has been no finding of ankylosis, so a rating 
under Diagnostic Code 5256 would be inappropriate.  See 
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2008).  
No additional limitation of motion is shown due to fatigue, 
lack of endurance, repetition, incoordination, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2008).  This results in a lower 
disability rating than the Board finds that the Veteran is 
warranted under Diagnostic Code 5055.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for any of the period on appeal.  The Board 
finds that the currently displayed level of disability is 
contemplated by the 30 percent disability rating now assigned 
and that the displayed level of disability for the period 
prior to October 1, 2008 is adequately contemplated by the 20 
percent rating assigned for that period.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008); 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to a rating of 20 percent for the Veteran's 
service-connected left knee disorder December 22, 2006 to 
October 1, 2008 (excluding the periods of convalescence from 
January 10, 2007 to February 28, 2007, and from August 5, 
2007 to September 31, 2008), is granted.  

Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected left knee disorder from October 
1, 2008, is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


